

EXECUTION VERSION
 
 
 
Citigroup Inc.
 
Common Stock, $0.01 par value
 
 


 


 


 
EQUITY DISTRIBUTION AGREEMENT
 
 
 
 
 
 
 
 
 
April 26, 2010
 

--------------------------------------------------------------------------------


 
April 26, 2010
 
To Morgan Stanley & Co. Incorporated
 
1585 Broadway

 
New York, New York 10036

 
Ladies and Gentlemen:
 
The United States Department of the Treasury (the “Selling Stockholder”)
proposes to sell through or to Morgan Stanley & Co. Incorporated, as sales agent
and/or principal (the “Manager”), on the terms set forth in this equity
distribution agreement (this “Agreement”), up to 7,692,307,692 shares of common
stock, par value $0.01, of Citigroup Inc., a Delaware corporation (the
“Company”) (said shares to be sold by the Selling Stockholder being hereinafter
referred to as the “Shares”).  The shares of common stock, par value $0.01, of
the Company to be outstanding after giving effect to the sales contemplated
hereby are hereinafter referred to as the “Common Stock”.
 
The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement (File No. 333-157459), including a
prospectus, on Form S-3, relating to the securities (the “Shelf Securities”),
including the Shares, to be offered and sold from time to time.  The
registration statement as of its most recent effective date, including the
information (if any) deemed to be part of the registration statement at the time
of effectiveness pursuant to Rule 430A or Rule 430B under the Securities Act of
1933, as amended (the “Securities Act”), is hereinafter referred to as the
“Registration Statement”, and the related prospectus covering the Shelf
Securities and filed as part of the Registration Statement, together with any
amendments or supplements thereto as of the most recent effective date of the
Registration Statement, is hereinafter referred to as the “Basic
Prospectus”.  “Prospectus Supplement” means the final prospectus supplement,
relating to the Shares, filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act on or before the second business day after
the date hereof, in the form furnished by the Company to the Manager in
connection with the offering of the Shares.  Except where the context otherwise
requires, “Prospectus” means the Basic Prospectus, as supplemented by the
Prospectus Supplement and the most recent Interim Prospectus Supplement (as
defined in Section 5(c) below), if any.  For purposes of this Agreement, “free
writing prospectus” has the meaning set forth in Rule 405 under the Securities
Act.  “Permitted Free Writing Prospectuses” means the documents listed on
Schedule I hereto or otherwise approved in writing by the Manager in accordance
with Section 5(b), and “broadly available road show” means a “bona fide
electronic road show” as defined in Rule 433(h)(5) under the Securities Act that
has been made available without restriction to any person.  As used herein, the
terms “Registration Statement”, “Basic Prospectus”, “Prospectus Supplement”,
“Interim Prospectus Supplement” and “Prospectus” shall include the documents, if
any, incorporated by reference therein.  The terms “supplement”, “amendment” and
“amend” as used herein with respect to the Registration Statement, the Basic
Prospectus, the Prospectus Supplement, any Interim Prospectus Supplement, the
Prospectus or any free writing prospectus shall include all documents
subsequently filed by the Company with the Commission pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), that are deemed to be
incorporated by reference therein (the “Incorporated Documents”).
 
2

--------------------------------------------------------------------------------


 
1.    Representations and Warranties.
 
(a)   The Company represents and warrants to and agrees with the Manager that:
 
(i)    The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect; and no proceedings
for such purpose are pending before or threatened by the Commission.  If the
Registration Statement is an automatic shelf registration statement as defined
in Rule 405 under the Securities Act, the Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) eligible to use the
Registration Statement as an automatic shelf registration statement, and the
Company has not received notice that the Commission objects to the use of the
Registration Statement as an automatic shelf registration statement.
 
(ii)           (A) (1) At the respective times the Registration Statement and
each amendment thereto became effective, (2) at each deemed effective date with
respect to the Manager pursuant to Rule 430B(f)(2) under the Securities Act
(each, a “Deemed Effective Time”), (3) as of each time (each, a “Time of Sale”)
Shares are sold pursuant to this Agreement or any Terms Agreement (as defined
below), (4) at each Settlement Date (as defined below) and (5) at all times
during which a prospectus is required by the Securities Act to be delivered
(whether physically or through compliance with Rule 172 under the Securities Act
or any similar rule) in connection with any sale of Shares (the “Delivery
Period”), the Registration Statement complied and will comply in all material
respects with the requirements of the Securities Act and the rules and
regulations under the Securities Act; (B) the Basic Prospectus complied, or will
comply, at the time it was, or will be filed, with the Commission, complies as
of the date hereof (if filed with the Commission on or prior to the date hereof)
and, as of each Time of Sale and at all times during the Delivery Period, will
comply in all material respects with the rules and regulations under the
Securities Act; (C) each of the Prospectus Supplement, any Interim Prospectus
Supplement and the Prospectus will comply, as of the date that such document is
filed with the Commission, as of each Time of Sale, as of each Settlement Date
and at all times during the Delivery Period, in all material respects with the
rules and regulations under the Securities Act; and (D) the Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and any further Incorporated Documents so filed
and incorporated by reference, when they are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and the
rules and regulations of the Commission thereunder.
 
3

--------------------------------------------------------------------------------


 
(iii)          (A) As of the date hereof, at the respective times the
Registration Statement and each amendment thereto became effective and at each
Deemed Effective Time, the Registration Statement did not and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(B) as of each Time of Sale, the Prospectus (as amended and supplemented at such
Time of Sale) and any Permitted Free Writing Prospectus then in use, considered
together (collectively, the “General Disclosure Package”), did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; (C) as of its date, the Prospectus did not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (D) at any
Settlement Date, the Prospectus (as amended and supplemented at such Settlement
Date) did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to any
statement or omission made in reliance upon and in conformity with information
furnished in writing to the Company by the Manager expressly for use in the
Prospectus or in the General Disclosure Package.
 
(iv)          Any free writing prospectus that the Company is required to file
pursuant to Rule 433(d) under the Securities Act has been, or will be, filed
with the Commission in accordance with the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder.  Each
free writing prospectus that the Company has filed, or is required to file,
pursuant to Rule 433(d) under the Securities Act or that was prepared by or on
behalf of or used or referred to by the Company complies or will comply in all
material respects with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder.  Each free writing
prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Shares or until any earlier date
that the Selling Stockholder notified or notifies the Company and the Manager,
did not, does not and will not include any material information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus.  Each broadly available road show, if any, when
considered together with the General Disclosure Package, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.  Except for the Permitted Free Writing
Prospectuses, if any, and electronic road shows, if any, furnished to and
approved by the Manager in accordance with Section 5(b), the Company has not
prepared, used or referred to, and will not prepare, use or refer to, any free
writing prospectus.
 
4

--------------------------------------------------------------------------------


 
(v)           (A)(1) At the time of filing of the Registration Statement, (2) at
the time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus) and (3) at the time the Company
or any person acting on its behalf (within the meaning, for this clause only, of
Rule 163(c)) made any offer relating to the Shelf Securities in reliance on the
exemption of Rule 163 under the Securities Act, the Company was not an
“ineligible issuer” as defined in Rule 405 of the Securities Act; and (B)(1) at
the time of filing of the Registration Statement, (2) at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Securities Act) of the
Shares and (3) at the date hereof, the Company was not and is not an “ineligible
issuer” as defined in Rule 405 under the Securities Act.
 
(vi)          The execution and delivery of, and the performance by the Company
of its obligations under, this Agreement have been duly and validly authorized
by the Company, and this Agreement has been duly executed and delivered by the
Company.
 
(vii)         The Shares have been duly authorized and are validly issued, fully
paid and non-assessable; the holders of outstanding shares of Common Stock are
not entitled to preemptive or other rights to subscribe for the Shares; and,
except as set forth in the General Disclosure Package and the Prospectus or
otherwise disclosed to the Manager, no options, warrants or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, shares of Common Stock or
ownership interest in the Company are outstanding.
 
5

--------------------------------------------------------------------------------


 
(viii)        The Shares have been approved for listing on the Exchange.
 
(ix)           Neither the Company nor any of its subsidiaries nor, to the
Company’s knowledge, any affiliate, director, officer, employee, agent or
representative of the Company or of any of its subsidiaries or affiliates (other
than, if applicable, the Selling Stockholder), has taken or will take any action
in furtherance of an offer, payment, promise to pay, or authorization or
approval of the payment or giving of money, property, gifts or anything else of
value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage; and the Company and its subsidiaries and
affiliates (other than, if applicable, the Selling Stockholder) have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein.
 
(x)            The operations of the Company and its subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
 
(xi)           (A) The Company represents that neither the Company nor any of
its subsidiaries (collectively, the “Entity”) or, to the knowledge of the
Entity, any director, officer, employee, agent, affiliate (other than, if
applicable, the Selling Stockholder) or representative of the Entity, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:
 
6

--------------------------------------------------------------------------------


 
(1)           the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) or other
relevant sanctions authority (collectively, “Sanctions”), nor
 
(2)           located, organized or resident in a country or territory that is
the subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba,
Iran, North Korea, Sudan and Syria).
 
(B) The Entity represents and covenants that, except as detailed in Schedule II,
for the past 5 years, it has not knowingly engaged in, is not now knowingly
engaged in, and will not engage in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.
 
(xii)          There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole, from that set forth in the
General Disclosure Package.
 
(xiii)         Subsequent to the respective dates as of which information is
given in each of the Registration Statement, the Prospectus and the General
Disclosure Package, (A) the Company and its subsidiaries have not incurred any
material liability or obligation, direct or contingent, nor entered into any
material transaction; (B) the Company has not purchased any of its outstanding
capital stock, except as otherwise disclosed to the Manager, nor declared, paid
or otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (C) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company and its subsidiaries, except in each case as described in each of the
Registration Statement, the Prospectus and the General Disclosure Package,
respectively.
 
(xiv)         On the date hereof, the Company’s earnings blackout period is from
the first day of the month after a calendar quarter until 24 hours after the
filing of the earnings release relating to such quarter.  If the Company’s
earnings blackout policy is revised, resulting in a change to the earnings
blackout period, the Company shall promptly notify the Selling Stockholder and
the Manager.
 
(b)           The Selling Stockholder represents and warrants to and agrees with
the Manager that:
 
7

--------------------------------------------------------------------------------


 
(i)             The Selling Stockholder now has and at a Settlement Date will
have good and marketable title to the Shares to be sold by it, free and clear of
any liens, encumbrances, equities and claims, and full right, power and
authority to effect the sale and delivery of the Shares; and upon the delivery
of, against payment for, the Shares pursuant to this Agreement or any Terms
Agreement, and assuming a purchaser or the Manager, as applicable, does not have
notice of any adverse claim (within the meaning of the Uniform Commercial Code
as in effect in the State of New York), such purchaser or the Manager, as
applicable, will acquire good and marketable title thereto, free and clear of
any liens, encumbrances, equities and claims.
 
(ii)            The Selling Stockholder has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
this Agreement has been duly authorized, executed and delivered by or on behalf
of the Selling Stockholder.
 
(iii)           No consent, approval or waiver is required under any instrument
or agreement to which the Selling Stockholder is a party or by which the Selling
Stockholder is bound in connection with the offering, sale or purchase by the
Manager of any of the Shares which may be sold by the Selling Stockholder under
this Agreement or any Terms Agreement or the consummation by the Selling
Stockholder of any of the other transactions contemplated hereby.
 
2.             Sale of Securities.  On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions set forth in this Agreement or any Terms Agreement, as applicable,
the Company, the Selling Stockholder and the Manager agree that the Selling
Stockholder may from time to time seek to sell Shares through the Manager,
acting as sales agent, or directly to the Manager, acting as principal, as
follows:
 
(a)            The Selling Stockholder will provide instructions to the Manager
with respect to the manner of distribution of the Shares (the “Disposition
Guidelines”).  The Disposition Guidelines may be terminated at any time by the
Selling Stockholder and shall become effective immediately upon receipt by the
Manager (each such date of receipt, an “Instruction Date”).  
 
(b)            Subject to the terms and conditions hereof and in accordance with
the Disposition Guidelines then in effect, the Manager shall use its
commercially reasonable efforts to sell the Shares on behalf of the Selling
Stockholder as sales agent or as principal; provided however the Manager shall
be under no obligation to purchase the Shares on a principal basis, and the
Selling Stockholder shall be under no obligation to sell the Shares to the
Manager on a principal basis, pursuant to this Agreement.
 
8

--------------------------------------------------------------------------------


 
(c)            If the Selling Stockholder agrees to sell the Shares directly to
the Manager as principal in respect of a book-built block trade (a “Principal
Purchase”), the Company, the Selling Stockholder and the Manager shall enter
into a separate agreement (each, a “Terms Agreement”), in substantially the form
of Exhibit A hereto unless otherwise agreed, relating to such sale.
 
(d)            At each Time of Sale, Settlement Date and Representation Date (as
defined below), the Company shall be deemed to have affirmed each of its
representations and warranties contained in this Agreement.  At each Instruction
Date, the Selling Stockholder shall be deemed to have affirmed each of its
representations and warranties contained in this Agreement.  Any obligation of
the Manager to use its commercially reasonable efforts to sell the Shares on
behalf of the Selling Stockholder as sales agent shall be subject to the
continuing accuracy of the representations and warranties of the Company and the
Selling Stockholder herein, to the performance by the Company and the Selling
Stockholder of their obligations hereunder and to the continuing satisfaction of
the additional conditions specified in Section 4 of this Agreement.
 
(e)            Notwithstanding any other provision of this Agreement, the
Company, the Selling Stockholder and the Manager agree that no sales of Shares
shall take place, the Selling Stockholder shall not request the sales of any
Shares that would be sold and the Manager shall not be obligated to sell or
offer to sell, during any period in which the Company’s earnings blackout period
policy, as it exists from time to time, would prohibit the sale of Common Stock
by the Company, or during any other period in which the Company is in possession
of material non-public information.  The Company shall notify the Selling
Stockholder and the Manager, in accordance with Section 5(f), when it is or
could be deemed to be in possession of material non-public information.
 
3.             Payment, Delivery and Other Obligations.  Settlement for sales of
the Shares pursuant to this Agreement or any Terms Agreement will occur on the
third Trading Day (as defined herein) (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each such day, a “Settlement Date”).  On or prior to each Settlement Date,
the Shares sold through or to the Manager for settlement on such date shall be
delivered by the Selling Stockholder to an account designated by the Manager
against payment of the gross proceeds from the sale of such Shares.  Settlement
for all such Shares shall be effected by free delivery of the Shares by the
Selling Stockholder to the Manager’s account or its designee’s account (provided
that the Manager shall have given the Selling Stockholder written notice of such
designee prior to the Settlement Date) at The Depository Trust Company or by
such other means of delivery as may be mutually agreed upon by the parties
hereto, which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form, in return for payment in same day funds
delivered to the account designated by the Selling Stockholder.  As used herein,
“Trading Day” shall mean any trading day on the New York Stock Exchange (the
“Exchange”), other than a day on which the Exchange is scheduled to close prior
to its regular weekday closing time.
 
9

--------------------------------------------------------------------------------


 
4.             Conditions to the Manager’s Obligations.  The obligations of the
Manager are subject to the following conditions:
 
(a)            The Manager shall have received on each date specified in Section
5(l) a certificate of the Company, dated such date and signed, in the case of
the Company, by the Chairman, any Vice Chairman, the President, any Vice
President, the Chief Financial Officer, the Chief Accounting Officer, the
General Counsel, the Controller or any Deputy Controller and by the Treasurer,
any Assistant Treasurer, the Secretary or any Assistant Secretary of the
Company, to the effect that the signers of such certificate have carefully
examined the Registration Statement, the General Disclosure Package and this
Agreement or any Terms Agreement and that (i) the representations and warranties
of the Company in this Agreement are true and correct on and as of such date
with the same effect as if made on such date and the Company has complied with
all the agreements and satisfied all the conditions on its part to be performed
or satisfied at or prior to such date; (ii) no stop order suspending the
effectiveness of the Registration Statement or any notice objecting to its use
has been issued and no proceedings for that purpose have been instituted or, to
their knowledge, threatened; (iii) since the date of the most recent financial
statements included or incorporated by reference in the Prospectus, there has
been no material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the General Disclosure Package and the
Prospectus; (iv) as of such date and as of each Time of Sale, if any, subsequent
to the immediately preceding Representation Date, the Registration Statement did
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; and (v) as of such date and as of each Time of Sale, if
any, subsequent to the immediately preceding Representation Date, the General
Disclosure Package did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that no such certificate shall
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by the Manager expressly
for use in the General Disclosure Package.
 
(b)            The Manager shall have received on each date specified in Section
5(m), an opinion of Michael J. Tarpley, Associate General Counsel—Capital
Markets of the Company, dated such date and addressed to the Manager, with
respect to the sale of the Shares, the Registration Statement, the Prospectus,
the General Disclosure Package and other related matters as the Manager may
reasonably require.
 
(c)            The Manager shall have received on each date specified in Section
5(n), such opinion or opinions of Cleary Gottlieb Steen & Hamilton LLP, counsel
for the Manager, dated such date and addressed to the Manager, with respect to
the sale of the Shares, the Registration Statement, the Prospectus, the General
Disclosure Package and other related matters as the Manager may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.  
 
10

--------------------------------------------------------------------------------


 
(d)            The Company shall have requested and caused KPMG LLP to have
furnished to the Manager, on each date specified in Section 5(o), customary
“comfort letters” dated such date that are satisfactory in content and form to
the Manager.
 
(e)            Within 24 hours after the beginning of each period specified in
Section 5(p), the Manager shall have received a certificate signed by the Chief
Financial Officer of the Company using a form substantially similar to that
attached hereto as Exhibit B.
 
(f)             All filings with the Commission required by Rule 424 under the
Securities Act to have been filed by each Time of Sale or related Settlement
Date shall have been made within the applicable time period prescribed for such
filing by Rule 424 (without reliance on Rule 424(b)(8)); any other material
required to be filed by the Company pursuant to Rule 433(d) under the Securities
Act shall have been filed with the Commission within the applicable time periods
prescribed for such filings by Rule 433; and no stop order suspending the
effectiveness of the Registration Statement or any notice objecting to its use
shall have been issued and no proceedings for that purpose shall have been
instituted or threatened.
 
(g)            The Common Stock shall be an “actively-traded security” excepted
from the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule.
 
(h)            If, between the Time of Sale of any Shares and the corresponding
settlement of the sale of such Shares on the scheduled Settlement Date, the
Company would be unable to deliver the certificate contemplated by Section 4(a),
then the Manager may cause the Selling Stockholder to cancel the sale by the
Selling Stockholder to any purchaser thereof or the purchase by the Manager as
principal of all or a portion of such Shares, and each of the Manager and the
Selling Stockholder shall be released from any of its obligations under Section
3 with respect to such Shares.  The Company shall hold the Manager and the
Selling Stockholder harmless against any loss, claim, damage or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with the cancellation of any sale pursuant to this Section 4(h).
 
(i)             Prior to any Settlement Date, the Company shall have furnished
to the Manager such further information, certificates and documents as the
Manager may reasonably request.
 
5.             Covenants of the Company.  The Company covenants with the Manager
as follows:
 
(a)            To furnish to the Manager and the Selling Stockholder copies of
the Registration Statement (excluding exhibits) and copies of the Prospectus (or
the Prospectus as amended or supplemented) in such quantities as the Manager or
the Selling Stockholder may from time to time reasonably request.  In case the
Manager is required to deliver, under the Securities Act (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule),
a prospectus relating to the Shares after the nine-month period referred to in
Section 10(a)(3) of the Securities Act, or after the time a post-effective
amendment to the Registration Statement is required pursuant to Item 512(a) of
Regulation S-K under the Securities Act, upon the request of the Manager, and at
its own expense, the Company shall prepare and deliver to the Manager as many
copies as the Manager may request of an amended Registration Statement or
amended or supplemented prospectus complying with Item 512(a) of Regulation S-K
or Section 10(a)(3) of the Securities Act, as the case may be.
 
11

--------------------------------------------------------------------------------


 
(b)            Before amending or supplementing the Registration Statement or
the Prospectus, to furnish to the Manager and the Selling Stockholder a copy of
each such proposed amendment or supplement and not to file any such proposed
amendment or supplement to which the Manager or the Selling Stockholder
reasonably objects (other than any prospectus supplement relating to the
offering of Shelf Securities other than the Shares).  To furnish to the Manager
and the Selling Stockholder a copy of each proposed free writing prospectus to
be prepared by or on behalf of, used by, or referred to by the Company and not
to use or refer to any proposed free writing prospectus to which the Manager
reasonably objects.  Not to take any action that would result in the Manager,
the Selling Stockholder or the Company being required to file with the
Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Manager or the Selling Stockholder
that the Manager or the Selling Stockholder otherwise would not have been
required to file thereunder.
 
(c)            To file, subject to Section 5(b) above, promptly all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus Supplement and for the
duration of the Delivery Period.  For the duration of the Delivery Period, to
prepare a prospectus supplement (each, an “Interim Prospectus Supplement”) with
a summary detailing, for the period since the later of the Prospectus Supplement
or the most recent Interim Prospectus Supplement, (i) the number of Shares sold
through or to the Manager pursuant to this Agreement or any Terms Agreement and
(ii) the compensation paid by the Selling Stockholder to the Manager with
respect to such sales through the Manager as sales agent and, once a quarter and
subject to Section 5(b) above, file such Interim Prospectus Supplement pursuant
to Rule 424(b) under the Securities Act (and within the time periods required by
Rule 424(b) and Rules 430A, 430B or 430C under the Securities Act).
 
(d)            To file any Permitted Free Writing Prospectus to the extent
required by Rule 433 under the Securities Act and to provide copies of the
Prospectus and such Prospectus Supplement and each Permitted Free Writing
Prospectus (to the extent not previously delivered or filed on the Commission’s
Electronic Data Gathering, Analysis and Retrieval system or any successor system
thereto) to the Manager and the Selling Stockholder via electronic mail in
“.pdf” format on such filing date to an electronic mail account designated by
the Manager or the Selling Stockholder and, at the Manager’s request, to also
furnish copies of the Prospectus and such Prospectus Supplement to the Exchange
and each other exchange or market on which sales of the Shares were effected, in
each case, as may be required by the rules or regulations of the Exchange or
such other exchange or market.
 
12

--------------------------------------------------------------------------------


 
(e)            During the Delivery Period to promptly advise the Manager and the
Selling Stockholder (i) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any notice
objecting to its use or the institution or threatening of any proceeding for
that purpose and (ii) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose.  The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.
 
(f)             If, after the date hereof and during the Delivery Period, any
event occurs as a result of which the Prospectus or the General Disclosure
Package would include any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein in the light of the
circumstances under which they were made at such time not misleading, the
Company will (i) notify promptly the Selling Stockholder and the Manager so that
any use of the Prospectus or the General Disclosure Package may cease until it
is amended or supplemented; (ii) amend or supplement the Prospectus or the
General Disclosure Package, subject to Section 5(b) above, to correct such
statement or omission; and (iii) supply any amendment or supplement to the
Manager and the Selling Stockholder in such quantities as the Manager or the
Selling Stockholder may reasonably request.
 
(g)            To arrange, if necessary, for the qualification of the Shares for
sale under the laws of such jurisdictions within the United States as the
Manager reasonably may designate, will maintain such qualifications in effect so
long as required for the distribution of the Shares and will pay any fee of the
Financial Industry Regulatory Authority (“FINRA”), if any, in connection with
its review of the offering; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the offering or sale of the Shares, in
any jurisdiction where it is not now so subject.
 
(h)            As soon as practicable, to make generally available to its
security holders and to the Manager a consolidated earnings statement or
statements of the Company and its subsidiaries which will satisfy the provisions
of Section 11(a) of the Securities Act and Rule 158.
 
13

--------------------------------------------------------------------------------


 
(i)             Whether or not the transactions contemplated in this Agreement
or any Terms Agreement are consummated or this Agreement or any Terms Agreement
is terminated, to pay or cause to be paid all expenses incident to the
performance of its obligations under this Agreement or any Terms Agreement,
including:  (i) the fees, disbursements and expenses of the Company’s
accountants in connection with the registration of the Shares under the
Securities Act and all other fees or expenses in connection with the preparation
and filing of the Registration Statement, any Prospectus Supplement, the
Prospectus, any free writing prospectus prepared by or on behalf of, used by, or
referred to by the Company and amendments and supplements to any of the
foregoing, including the filing fees payable to the Commission relating to the
Shares (within the time required by Rule 456(b)(1), if applicable), all printing
costs associated therewith, and the mailing and delivering of copies thereof to
the Manager and the Selling Stockholder, in the quantities hereinabove
specified, (ii) the cost of printing or producing any Blue Sky or Legal
Investment memorandum in connection with the offer and sale of the Shares under
state securities laws and all expenses in connection with the qualification of
the Shares for offer and sale under state securities laws as provided in
Section 5(g) above, including filing fees in connection with such qualification
and in connection with the Blue Sky or Legal Investment memorandum, (iii) all
filing fees in connection with the offering contemplated by this Agreement,
including, without limitation, FINRA filing fees, if any, (iv) all costs and
expenses incident to listing the Shares on the Exchange, (v) the costs and
charges of any transfer agent, registrar or depositary, and (vi) all other costs
and expenses incident to the performance of the obligations of the Company under
this Agreement or any Terms Agreement for which provision is not otherwise made
in this Section.  It is understood, however, that except as provided in this
Section 5 and Section 8, the Manager will pay all of its costs and expenses,
including any advertising expenses connected with any offers the Manager may
make.
 
(j)             If the third anniversary of the initial effective date of the
Registration Statement occurs before all the Shares have been sold, prior to
such third anniversary, to file, subject to Section 5(b), a new shelf
registration statement and to take any other action necessary to permit the
public offering of the Shares to continue without interruption (references
herein to the Registration Statement shall include the new registration
statement declared effective by the Commission).
 
(k)            To use its commercially reasonable efforts to maintain the
listing of the Shares for trading on the Exchange.
 
(l)             Upon commencement of the offering of the Shares under this
Agreement (and upon the recommencement of the offering of the Shares under this
Agreement following the termination of a suspension of sales hereunder), and (i)
each time that the Registration Statement or the Prospectus is amended or
supplemented (other than (1) in connection with the filing of a prospectus
supplement that contains solely the information required by the second sentence
of Section 5(c), (2) in connection with the filing of any report or other
document under Section 13, 14 or 15(d) of the Exchange Act or (3) by a
prospectus supplement relating solely to the offering of Shelf Securities other
than the Shares), (ii) each time there is filed with the Commission any document
incorporated by reference into the Prospectus (other than a Current Report on
Form 8-K, unless the Manager shall otherwise reasonably request), (iii) each
time the Shares are delivered to the Manager as principal on a Settlement Date,
or (iv) on such other dates or occasions as may be reasonably requested by the
Manager (including but not limited to any agented block transactions) (such
commencement date (and any such recommencement date, if applicable) and each
such date or occasion referred to in (i), (ii), (iii) and (iv) above, a
“Representation Date”), to furnish or cause to be furnished to the Manager
forthwith a certificate dated and delivered as of such date, in form reasonably
satisfactory to the Manager, to the effect that the statements contained in the
certificate referred to in Section 4(a) of this Agreement are true and correct
as of such Representation Date, as though made at and as of such time modified
as necessary to relate to the Registration Statement and the Prospectus as
amended and supplemented to the time of delivery of such certificate.
 
14

--------------------------------------------------------------------------------


 
(m)           On each Representation Date, the Company shall cause to be
furnished to the Manager, dated as of such date, in form and substance
satisfactory to the Manager, the written opinion of Michael J. Tarpley,
Associate General Counsel—Capital Markets of the Company, as described in
Section 4(b), modified as necessary to relate to the Registration Statement and
the Prospectus as amended and supplemented to the time of delivery of such
opinion.
 
(n)            On each Representation Date, Cleary Gottlieb Steen & Hamilton
LLP, counsel to the Manager, shall furnish to the Manager a written opinion,
dated as of such date in form and substance reasonably satisfactory to the
Manager.
 
With respect to Sections 5(m) and 5(n) above, in lieu of delivering such an
opinion for dates subsequent to the commencement of the offering of the Shares
under this Agreement such counsel may furnish the Manager with a letter (a
“Reliance Letter”) to the effect that the Manager may rely on a prior opinion
delivered under Section 5(m) or Section 5(n), as the case may be, to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of such subsequent date).
 
(o)            Upon commencement of the offering of the Shares under this
Agreement (and upon the recommencement of the offering of the Shares under this
Agreement following the termination of a suspension of sales hereunder) and each
time that (i) the Registration Statement or the Prospectus is amended or
supplemented to include additional financial information, (ii) the Company files
an annual report on Form 10-K or quarterly report on Form 10-Q, (iii) there is
filed with the Commission any document (other than an annual report on Form 10-K
or quarterly report on Form 10-Q) incorporated by reference into the Prospectus
that contains additional or amended financial information, (iv) the Shares are
delivered to the Manager as principal on a Settlement Date or (v) on such other
dates or occasions as may be reasonably requested by the Manager (including but
not limited to any agented block transactions), KPMG LLP, independent public
accountants of the Company, shall deliver to the Manager the comfort letter(s)
as described in Section 4(d).
 
15

--------------------------------------------------------------------------------


 
(p)            Each time the Company announces its annual or quarterly earnings,
as applicable, and until the Company files an annual report on Form 10-K or
quarterly report on Form 10-Q, as applicable, for such year or quarter, as
applicable, the Company shall (i) allow the Manager to conduct additional due
diligence review and calls, as described in the Due Diligence Protocol attached
hereto on Schedule III and (ii) to the extent the earnings data is not covered
in the comfort letter(s) referred to in Section 4(d), furnish or cause to be
furnished to the Manager a certificate signed by the Chief Financial Officer of
the Company, as described in Section 4(e), in each case within 24 hours of such
announcement.
 
(q)            To comply with the Due Diligence Protocol attached hereto on
Schedule III and any other due diligence review or call reasonably requested by
the Manager.
 
(r)             That it consents to the Manager trading in the Common Stock for
the Manager’s own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement or any Terms Agreement.
 
(s)            Not to sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to sell or otherwise dispose of or agree
to dispose of, directly or indirectly, any shares of the Common Stock or
securities convertible into or exchangeable or exercisable for the Common Stock
or warrants or other rights to purchase the Common Stock or any other securities
of the Company that are substantially similar to the Common Stock or permit the
registration under the Securities Act of any shares of the Common Stock, except
for (i) the registration of the Shares and the sales through or to the Manager
pursuant to this Agreement or any Terms Agreement, (ii) the registration and
sales of Common Stock representing the tax withholding obligations from stock
compensation received by certain employees of the Company in April 2010, (iii)
any shares of Common Stock issued by the Company upon the exercise of an option
or warrant or the conversion of a security outstanding on the date hereof and
referred to in the Prospectus, (iv) any shares of Common Stock issued or options
to purchase Common Stock granted pursuant to employee benefit plans of the
Company, including the sales of such securities by the employees through
broker-dealer affiliates of the Company or (v) any shares of Common Stock issued
pursuant to any non-employee director stock plan, dividend reinvestment plan or
stock purchase plan of the Company, during the Delivery Period, without giving
the Manager at least three (3) business days’ prior written notice specifying
the nature of the proposed sale and the date of such proposed sale.
 
6.             Covenants of the Selling Stockholder.  The Selling Stockholder
covenants and agrees with the Manager that it will not prepare or have prepared
on its behalf or use, distribute or refer to any free writing prospectus without
the prior approval of the Manager.
 
16

--------------------------------------------------------------------------------


 
7.             Covenants of the Manager.  The Manager covenants with the Company
not to take any action that would result in the Company being required to file
with the Commission under Rule 433(d) a free writing prospectus prepared by or
on behalf of the Manager that otherwise would not be required to be filed by the
Company thereunder, but for the action of the Manager.
 
8.             Indemnity and Contribution.  (a) The Company agrees to indemnify
and hold harmless the Manager, the directors, officers, employees, agents of the
Manager and each person, if any, who controls the Manager within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act and
each affiliate of the Manager within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Prospectus, the
Prospectus Supplement (including any Interim Prospectus Supplement), the General
Disclosure Package, any free writing prospectus that the Company has filed, or
is required to file, pursuant to Rule 433(d) under the Securities Act, or any
amendment or supplement thereto, or caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, except insofar as such losses,
claims, damages or liabilities are caused by any such untrue statement or
omission or alleged untrue statement or omission based upon information relating
to the Manager furnished to the Company in writing by the Manager expressly for
use therein.
 
(b)           The Manager agrees to indemnify and hold harmless the Company, its
directors, its officers who sign the Registration Statement and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to the Manager, but only with reference to
information relating to the Manager furnished to the Company in writing by the
Manager expressly for use in the Registration Statement, the Prospectus, the
Prospectus Supplement (including any Interim Prospectus Supplement), the General
Disclosure Package, any free writing prospectus that the Company has filed, or
is required to file, pursuant to Rule 433(d) under the Securities Act, or any
amendment or supplement thereto.
 
(c)           In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section 8(a) or 8(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing, and the indemnifying party, upon request of
the indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred.  Such firm shall be
designated in writing by the Manager, in the case of parties indemnified
pursuant to Section 8(a), and by the Company, in the case of parties indemnified
pursuant to Section 8(b).  The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second and third sentences of this paragraph,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement.  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.
 
17

--------------------------------------------------------------------------------


 
(d)           To the extent the indemnification provided for in Section 8(a) or
8(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Manager, on the other
hand, from the offering of the Shares or (ii) if the allocation provided by
Section 8(d)(i) above is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
Section 8(d)(i) above but also the relative fault of the Company, on the one
hand, and of the Manager, on the other hand, in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company, on the one hand, and the Manager, on the other hand, in
connection with the offering of the Shares shall be deemed to be in the same
respective proportions as the net proceeds from the offering of the Shares
(before deducting expenses) received by the Selling Stockholder bear to the
total commissions received by the Manager.  The relative fault of the Company,
on the one hand, and the Manager, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Manager and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  
 
18

--------------------------------------------------------------------------------


 
(e)           The Company and the Manager agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 8(d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8, the Manager
shall not be required to contribute any amount in excess of the amount by which
the total price at which the Shares sold by it were offered to the public
exceeds the amount of any damages that the Manager has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The remedies provided for in this Section 8 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.
 
(f)           The indemnity and contribution provisions contained in this
Section 8 and the representations, warranties and other statements of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of the Manager, any person controlling the
Manager or any affiliate of the Manager or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Shares.
 
(g)           The provisions of this Section 8 shall not be deemed to supersede
or otherwise affect provisions of Section 4.6(g) of the Exchange Agreement dated
June 9, 2009 between the Company and the Selling Stockholder with respect to the
rights (including the rights of their respective agents) and obligations of each
of them to the other pursuant thereto.
 
9.             Effectiveness.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.
 
10.           Termination.  (a) The Selling Stockholder shall have the right, by
giving written notice as hereinafter specified, to terminate this Agreement in
its sole discretion at any time.  Any such termination shall be without
liability of any party to any other party, except that (i) with respect to any
sale through the Manager for the Selling Stockholder for which the related Time
of Sale occurred prior to the Manager’s receipt of such written notice, the
obligations of the Selling Stockholder, including, but not limited to, its
obligations under Section 3 above, shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 1 and
Section 8 of this Agreement shall remain in full force and effect
notwithstanding such termination.
 
19

--------------------------------------------------------------------------------


 
(b)           This Agreement shall remain in full force and effect until the
earliest to occur of the following: (i) this Agreement is terminated pursuant to
Section 10(a) above, (ii) such time as all Shares have been sold pursuant to the
terms of this Agreement, or (iii) this Agreement is otherwise terminated by
mutual agreement of the parties; provided that any such termination by mutual
agreement or pursuant to this clause (b) shall in all cases be deemed to provide
that Section 1 and Section 8 of this Agreement shall remain in full force and
effect.
 
(c)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Company and the Manager.  If such termination shall occur prior to
the Settlement Date for any sale of Shares, such sale shall settle in accordance
with the provisions of Section 3.
 
(d)           In the case of a Principal Purchase pursuant to a Terms Agreement,
the Manager may terminate such Terms Agreement by notice given by the Manager to
the Company and the Selling Stockholder, if after the execution and delivery of
the Terms Agreement and prior to the related Settlement Date:
 
(i)    there have been any decrease in the rating of any of the Company’s debt
securities by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Securities Act) or any notice
given of any intended or potential decrease in any such rating or of a possible
change in any such rating that does not indicate the direction of the possible
change;
 
(ii)           there have been (A) any change or decrease specified in the
letter or letters referred to in Section 4(d) or (B) any change, or any
development involving a prospective change, in or affecting the condition
(financial or otherwise), earnings, business, operations or properties of the
Company and its subsidiaries, taken as a whole, from the respective dates of the
Registration Statement, the Prospectus, the General Disclosure Package and the
prospectus supplement related to such Principal Purchase that, in the Manager’s
judgment, is material and adverse and that makes it, in the Manager’s judgment,
impracticable to proceed with the offer, sale or delivery of the Shares on the
terms and in the manner contemplated in the Prospectus and the prospectus
supplement related to such Principal Purchase; or
 
20

--------------------------------------------------------------------------------


 
(iii)          (A) trading generally shall have been suspended or materially
limited on, or by, as the case may be, any of the Exchange, the NASDAQ Global
Market, the Chicago Board Options Exchange, the Chicago Mercantile Exchange or
the Chicago Board of Trade or other relevant exchanges, (B) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (C) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (D) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (E) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in your judgment, is material and adverse and which, singly or
together with any other event specified in this Section 10(d), makes it, in the
Manager’s judgment, impracticable or inadvisable to proceed with the offer, sale
or delivery of the Shares on the terms and in the manner contemplated in the
Prospectus and the prospectus supplement related to such Principal Purchase.
 
If such Terms Agreement is terminated pursuant this Section 10(d), then the
Manager may cause the Selling Stockholder to cancel the purchase by the Manager
as principal of all or a portion of such Shares, and each of the Manager and the
Selling Stockholder shall be released from any of its obligations under Section
3 with respect to such Shares.  The Company shall hold the Manager and the
Selling Stockholder harmless against any loss, claim, damage or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with the cancellation of any purchase pursuant to this Section
10(d).
 
11.            Entire Agreement.  (a) This Agreement, including the schedules
and exhibits attached hereto, represents the entire agreement between the
Company and the Manager with respect to the preparation of any Registration
Statement, Prospectus Supplement or the Prospectus, the conduct of the offering
and the sale and distribution of the Shares.
 
(b)           The Company acknowledges that in connection with the offering of
the Shares:  (i) the Manager has acted and will act at arm’s length and owes no
fiduciary duties to the Company, (ii) the Manager owes the Company only those
duties and obligations set forth in this Agreement and prior written agreements
(to the extent not superseded by this Agreement), if any, and (iii) the Manager
may have interests that differ from those of the Company.  The Company waives to
the full extent permitted by applicable law any claims they may have against the
Manager arising from an alleged breach of fiduciary duty in connection with the
sale and distribution of the Shares.
 
12.            Counterparts.  This Agreement and any Terms Agreement may be
signed in two or more counterparts, each of which shall be an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument.
 
21

--------------------------------------------------------------------------------


 
13.            Applicable Law.  This Agreement and any Terms Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York; provided that all rights and obligations of the Selling Stockholder
under this Agreement and any Terms Agreement shall be governed by and construed
in accordance with the federal law of the United States of America.
 
14.            Headings.  The headings of the sections of this Agreement and any
Terms Agreement have been inserted for convenience of reference only and shall
not be deemed a part of this Agreement or any Terms Agreement.
 
15.            Notices.  All communications hereunder shall be in writing and
effective only upon receipt and if to the Manager shall be delivered, mailed,
telefaxed or sent to Morgan Stanley & Co. Incorporated, 1585 Broadway, New York,
NY 10036, facsimile number: (212) 761-0316 (Attn: Equity Capital Markets
Syndicate Desk) with a copy to Cleary Gottlieb Steen & Hamilton LLP, One Liberty
Plaza, New York, NY 10006, facsimile number: (212) 225-3999 (Attn: Jeffrey D.
Karpf); if to the Selling Stockholder shall be delivered, mailed, telefaxed or
sent to United States Department of the Treasury, 1500 Pennsylvania Avenue, NW,
Washington, D.C. 20220, with a copy to Chief Counsel, Office of Financial
Stability, OFSChiefCounselNotice@do.treas.gov, facsimile number: 202-927-9219, a
copy to CPP Management, CPPManagement@do.treas.gov  and a copy to Simpson
Thacher & Bartlett LLP, 425 Lexington Avenue, New York, NY 10017, facsimile
number: (212) 455-2502 (Attn: Andrew R. Keller); and if to the Company shall be
delivered, mailed, telefaxed or sent to Citigroup Inc.—Treasury Department, 153
E. 53rd Street, 6th Floor, New York, NY 10043, facsimile number: (212) 793-5629,
with a copy to Citigroup Inc., One Court Square, 45th Floor, Long Island City,
NY 11120 (Attn: Associate General Counsel—Capital Markets), facsimile number:
(718) 248-2705.
 
16.            Successors and Assigns.  This Agreement will inure to the benefit
of and be binding upon the parties hereto and their respective successors and
the officers, directors, employees, agents, affiliates and controlling persons
referred to in Section 8 hereof, and no other person will have any right or
obligation hereunder.
 
[Signature page follows]
 
22

--------------------------------------------------------------------------------


 
Very truly yours,
 
CITIGROUP INC.
   
By:
/s/ John C. Gerspach
 
Name:
John C. Gerspach
 
Title:
Chief Financial Officer



 
UNITED STATES DEPARTMENT OF THE TREASURY
   
By:
/s/ Herbert M. Allison, Jr.  
Name:
Herbert M. Allison, Jr.  
Title:
Assistant Secretary for Financial Stability and Counselor to the Secretary



 
Accepted as of the date first written above
 
MORGAN STANLEY & CO. INCORPORATED
   
By:
/s/ Kenneth G. Pott
 
Name:
Kenneth G. Pott
 
Title:
Managing Director

 

--------------------------------------------------------------------------------


 
SCHEDULE I
 
Permitted Free Writing Prospectuses
 
I-1

--------------------------------------------------------------------------------


 
SCHEDULE II
 
Transactions Subject to Sanctions


None.


II-1

--------------------------------------------------------------------------------


 
SCHEDULE III
 
Due Diligence Protocol


Set forth below are guidelines for use by the Company, the Selling Stockholder
and the Manager in connection with the Manager’s continuous due diligence
efforts in connection with the sale and distribution of the Shares pursuant to
the Agreement.  For the avoidance of doubt, the Company and the Selling
Stockholder have agreed that no sales under the Agreement will be requested or
made at any time the Company is in possession of material non-public information
with respect to the Company.


 
1.
On or immediately prior to each Representation Date, in addition to the
documents provided pursuant to Sections 5(l), (m), (n) and (o) of the Agreement,
the Manager expects to conduct a due diligence call with the appropriate
business, financial and legal representatives of the Company.

 
 
2.
Within 24 hours after the beginning of each period set forth in Section 5(p),
the Manager expects to conduct additional due diligence review and calls with
the appropriate business, financial and legal representatives of the Company.

 
 
3.
For each month, the Manager expects to conduct bi-weekly due diligence calls
with the appropriate business, financial, accounting and legal representatives
of the Company.  One of the bi-weekly due diligence calls shall take place on
the date of or promptly after the Company’s management report becomes available
for a given month (but no later than the last business day of the immediately
succeeding month), and the Company shall provide the certificate referred to in
Section 4(a) of the Agreement.

 
The foregoing is an expression of current intent only, and shall not in any
manner limit the Manager’s rights under the Agreement, including the Manager’s
right to require such additional due diligence procedures and document review as
the Manager may reasonably request pursuant to the Agreement


III-1

--------------------------------------------------------------------------------


 
Exhibit A
 
Common Stock
 


 
FORM OF TERMS AGREEMENT



 

 
______, 20__

 


Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
 
Dear Sirs:
 
The United States Department of the Treasury (the “Selling Stockholder”)
proposes, subject to the terms and conditions stated herein and in the Equity
Distribution Agreement, dated April 26, 2010 (the “Distribution Agreement”),
among Citigroup Inc. (the “Company”), the Selling Stockholder and Morgan Stanley
& Co. Incorporated (the “Manager”), to sell to the Manager the securities
specified in the Schedule I hereto (the “Purchased Shares”), and solely for the
purpose of covering over-allotment options, to grant to the Manager the option
to purchase the additional securities specified in the Schedule I hereto (the
“Additional Shares”).  Capitalized terms not defined herein shall have the
meaning assigned thereto in the Distribution Agreement.
 
The Manager shall have the right to purchase from the Selling Stockholders all
or a portion of the Additional Shares as may be necessary to cover
over-allotments made in connection with the offering of the Purchased Shares, at
the same purchase price per share to be paid by the Manager to the Selling
Stockholder for the Purchased Shares.  This option may be exercised by the
Manager at any time (but not more than once) on or before the thirtieth day
following the date hereof, by written notice to the Company and the Selling
Stockholder.  Such notice shall set forth the aggregate number of shares of
Additional Shares as to which the option is being exercised, and the date and
time when the Additional Shares are to be delivered (such date and time being
herein referred to as the “Option Settlement Date”); provided, however, that the
Option Settlement Date shall not be earlier than the Time of Delivery (as set
forth in the Schedule I hereto) nor earlier than the second business day after
the date on which the option shall have been exercised nor later than the fifth
business day after the date on which the option shall have been
exercised.  Payment of the purchase price for the Additional Shares shall be
made at the Option Settlement Date in the same manner as the payment for the
Purchased Shares.
 
A-1

--------------------------------------------------------------------------------


 
Each of the provisions of the Distribution Agreement not specifically related to
offers and sales of Shares by the Manager as an agent is incorporated herein by
reference in its entirety, and shall be deemed to be part of this Terms
Agreement to the same extent as if such provisions had been set forth in full
herein.  Each of the representations and warranties set forth therein shall be
deemed to have been made at and as of the date of this Terms Agreement, at the
related Settlement Date and any Option Settlement Date.
 
A supplement to the Prospectus relating to the Purchased Shares and the
Additional Shares, in the form heretofore delivered to the Manager shall be
filed with the Securities and Exchange Commission.  Any use of the term
“Prospectus” in the Distribution Agreement shall be deemed to include the
supplement for purposes of this Terms Agreement.
 
Subject to the terms and conditions set forth herein and in the Distribution
Agreement which are incorporated herein by reference, the Selling Stockholder
agrees to sell to the Manager and the latter agrees to purchase from the Selling
Stockholder the number of shares of the Purchased Shares at the time and place
and at the purchase price set forth in the Schedule I hereto.
 


 
[Signature page follows]
 
A-2

--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Distribution Agreement incorporated herein by reference,
shall constitute a binding agreement among the Company, the Selling Stockholder
and the Manager.


 
Very truly yours,
 
CITIGROUP INC.
   
By:
   
Name:
 
Title:
   



 
UNITED STATES DEPARTMENT OF THE TREASURY
   
By:
   
Name:
 
Title:
   

 
ACCEPTED as of the date
first written above.
 
MORGAN STANLEY & CO. INCORPORATED
   
By:
   
Name:
 
Title:
   



A-3

--------------------------------------------------------------------------------


 
Schedule I to the Terms Agreement
 
Title of Purchased Shares:
 
Common Stock, par value $0.01 per share
     
Number of Shares of Purchased Shares:
     
Price to Public:
     
Purchase Price by the Manager:
     
Method of and Specified Funds for Payment of Purchase Price:
 
By wire transfer to a bank account specified by the Selling Stockholder in same
day funds.
   
Method of Delivery:
 
Free delivery of the Shares to the Manager’s account at The Depository Trust
Company in return for payment of the purchase price.
   
Time of Delivery:
     
Settlement Location:
     
Documents to be Delivered:
       
The following documents referred to in the Distribution Agreement shall be
delivered as a condition to the closing at the relevant Settlement Date:
(1)  The certificate referred to in Section 4(a).
(2)  The opinion referred to in Section 4(b).
(3)  The opinion referred to in Section 4(c).
(4)  The accountants’ letter referred to in Section 4(d).
(5)  Such other documents as the Manager shall reasonably request.



A-4

--------------------------------------------------------------------------------


 
Exhibit B
 
Form of Chief Financial Officer’s Certificate


In connection with the offering by the United States Department of the Treasury
(the “Selling Stockholder”) of shares of common stock, par value $0.01 per share
(the “Common Stock”), of Citigroup Inc. (the “Company”) through Morgan Stanley &
Co. Incorporated as sales agent (the “Manager”), I, John C. Gerspach, the Chief
Financial Officer of the Company, have been asked to deliver this certificate to
the Manager pursuant to Section 4(e) of the Equity Distribution Agreement dated
April 26, 2010 among the Company, the Selling Stockholder and the Manager.


Based on my examination of the Company financial records and schedules
undertaken by myself or members of my staff who are responsible for the
Company’s financial accounting matters, I hereby certify that:


 
1.
I have reviewed (a) the unaudited consolidated statement of income of the
Company for the period ended [Quarter End Date], 2010 and (b) the unaudited
consolidated balance sheet of the Company as of [Quarter End Date], 2010, each
attached as an exhibit to the Current Report on Form 8-K dated [Date of Earnings
Report] of the Company (together, the “Interim Financial Statements”).



 
2.
The Interim Financial Statements are derived from the internal accounting
records of the Company.



 
3.
To the best of my knowledge, the Interim Financial Statements present fairly, in
all material respects, the financial position of the Company at [Quarter End
Date], 2010 and the results of its operations for the [three]/[six]/[nine]
months ended [Quarter End Date], 2010.



I am aware that this certificate is to assist the Manager in conducting and
documenting their investigation of the affairs of the Company in connection with
the Selling Stockholder’s offering of the Company’s Common Stock.




[Signature page follows]
 
B-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, I have hereunto signed my name on this ___ day of
_____________.



         
Name:  John C. Gerspach
 
Title:   Chief Financial Officer
   

 
 
B-2

--------------------------------------------------------------------------------

